*254ON REHEARING
PER CURIAM.
A City of Hialeah employee who is aggrieved by a termination notice has a right to a hearing, if he wishes to have one. § 98(c), Charter of the City of Hialeah. Further, no discharge of a permanent employee in the classified service is final until written notice of the termination has been served upon the employee and an appeal has been waived or disposed of. See Rule XI, §§ 1, 3, Civil Service Rules and Regulations of the City of Hialeah. Appellee never sought an appeal, timely or belatedly, from his termination. He sought by the court action only to be reinstated to employment. The trial court granted reinstatement.
The employee’s complaint was that (1) a hearing must precede a termination notice, or (2) simultaneous with the termination notice, an employee must be reinformed of his right to appeal.1 The first point is meritless. See Mathews v. Eldridge, 424 U.S. 319, 96 S.Ct. 893, 47 L.Ed.2d 18 (1976); Arnett v. Kennedy, 416 U.S. 134, 94 S.Ct. 1633, 40 L.Ed.2d 15 (1974) (plurality opinion). The second point, even if assumed meritorious, would entitle the employee only to the belated hearing which the City has offered.
Reversed and remanded for further proceedings.

. It is not contended here, nor was it asserted in support of the motion for summary judgment, that appellee-movant was otherwise unaware of the right accorded him by Civil Service Rules to appeal a termination notice.